                   Case 20-15026       Doc 313-2     Filed 10/20/20    Page 1 of 3




                            UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF MARYLAND
                                     (Greenbelt Division)

In re:                                          )
                                                )
PARKING MANAGEMENT, INC.,                       )              Case No.: 20-15026-TJC
                                                )              Chapter 11 (Subchapter V)
         Debtor.                                )
                                                )

                   STIPULATION AND AGREED ORDER FOR EXTENSION
                        OF TIME TO VOTE AND OBJECT TO PLAN

           Square 452, LLC and Square 374, LLC (the “Oxford Landlords”) and Parking

Management Inc. (the “Debtor”), by their undersigned attorneys, hereby stipulate and agree as

follows:

           1.      On August 7, 2020, the Debtor in the above-captioned case filed a proposed

  chapter 11 plan of reorganization (the “Plan) [Docket No. 207].

           2.      On August 28, 2020, the Court entered an Order Setting Hearing on Subchapter

  V Plan Confirmation [Docket. No. 226] (the “Scheduling Order”). Pursuant to the Scheduling

  Order, the deadline for submitting acceptances or rejections of the proposed Plan and to file

  and serve written objections to confirmation of the Plan is September 30, 2020.

           3.      The deadline for the Oxford Landlords to vote to accept or reject the Plan and to

  file and serve objections to the Plan was previously extended through and until October 22,

  2020 pursuant to the Stipulation and Agreed Order for Extension of Time to Vote and Object

  to Plan [ECF No. 305] entered on October 15, 2020.




EAST\177106851.1
                   Case 20-15026       Doc 313-2     Filed 10/20/20    Page 2 of 3




          4.       The deadline for the Oxford Landlords to vote to accept or reject the Plan and to

  file and serve objections to the Plan is further extended through and including October 27,

  2020.

We ask for this:

SHULMAN, ROGERS, GANDAL,                            DLA PIPER LLP (US)
PORDY & ECKER, P.A.
                                                    /s/ Richard M. Kremen
/s/ Michael J. Lichtenstein                         Richard M. Kremen (Fed Bar No. 00532)
Michael J. Lichtenstein (Bar No. 05604)             Virginia R. Callahan (Fed Bar No. 20227)
12505 Park Potomac Avenue, Sixth Floor              6225 Smith Avenue
Potomac, Maryland 20854                             Baltimore, MD 21209
Telephone: (301) 230-5231                           Telephone: 410-580-4328
Fascimile: (301) 230-2891                           Facsimile: 410-580-3011
Email: mjl@shulmanrogers.com                        Email: Richard.Kremen@dlapiper.com
                                                    Email: Virginia.Callahan@dlapiper.com
Attorney for Debtor
                                                    Attorneys for Square 452, LLC and Square
                                                    374, LLC


                            CERTIFICATION OF CONSENT ORDER

       I HEREBY CERTIFY that the terms of the copy of the consent order submitted to the
Court are identical to those set forth in the original consent order; and the signatures represented
by the /s/________ on this copy reference the signatures of consenting parties on the original
consent order.
                                                 /s/ Richard M. Kremen
                                               Richard M. Kremen
Copies to:

Michael J. Lichtenstein
mjl@shulmanrogers.com

Lynn A. Kohen Lynn.
a.kohen@usdoj.gov

Monique D. Almy
malmytrustee@crowell.com; cbest@crowell.com; malmy@ecf.axosfs.com

Richard M. Kremen
richard.kremen@dlapiper.com




EAST\177106851.1
                   Case 20-15026   Doc 313-2   Filed 10/20/20   Page 3 of 3




                                     END OF ORDER




EAST\177106851.1
